Citation Nr: 1047731	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
By the above-cited rating action, the RO, in part, denied the 
Veteran's claims for service connection for hearing loss and 
tinnitus.  In February 2006, VA received the Veteran's Notice of 
Disagreement with this determination.  In December 2006, the RO 
issued a Statement of the Case, which, in part, addressed the 
above-cited service connection claims.  The Board has construed a 
written statement from the Veteran to VA, received in February 
2007, as a timely Substantive Appeal to the July 2005 rating 
action.  The RO, however, has framed the above-cited claims as 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  However, because the Board has determined 
that the Veteran timely appealed the July 2005 rating action, it 
will review the Veteran's claims on a de novo basis, rather than 
as claims to reopen.  Thus, these issues have been restated as 
reflected on the title page of this decision.

This appeal also stems from a June 2006 rating action, wherein 
the RO, in part, declined to reopen a previously denied claim for 
service connection for PTSD. The Veteran appealed this 
determination to the Board. 

With respect to the petition to reopen a previously denied claim 
for service connection for PTSD, the Board has preliminarily 
reviewed the case at hand and finds that because the medical 
evidence of record clearly shows that the only acquired 
psychiatric disorder that the Veteran has been diagnosed with is 
PTSD, the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
wherein the United States Court of Appeals for Veterans Claims 
(Court) pointed out that the claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" when 
determining what his actual claim may be, and noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim, is not for application in 
the instant appeal.  
The issue of whether new and material evidence has been received 
to reopen a previously denied claim for service connection for 
prostate cancer, to include as due to herbicide exposure, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

In the decision below, the Board will deny the claims for service 
connection for bilateral hearing loss and tinnitus and reopen the 
previously denied claim for service connection for PTSD.  The 
issue of entitlement to service connection for PTSD on the merits 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1. Hearing loss was not shown in service and sensorineural 
hearing loss was not manifested to a compensable degree within 
one year following discharge from service.  The preponderance of 
the competent and credible evidence is against a finding that the 
Veteran currently has bilateral hearing loss for VA compensation 
purposes and that any organic hearing loss is not etiologically 
related to military service.

2. The preponderance of the competent and credible evidence shows 
that tinnitus did not originate during the Veteran's period of 
military service or until decades thereafter, and is not 
otherwise etiologically related thereto.

3. By a final an unappealed February 2004 rating action, the RO 
denied service connection for PTSD. 

4. The evidence added to the record since the final February 2004 
RO decision relates to an unestablished fact necessary to 
substantiate the underlying claim for PTSD.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2. Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3. The February 2004 rating decision, wherein the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

4. Evidence received since the final February 2004 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the service connection 
claims on appeal, via May 2005 and April 2006 pre-adjudication 
letters, the RO specifically notified him of the substance of the 
VCAA including the types of evidence necessary to establish this 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the Veteran 
about information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-adjudication notice as to the service connection and new and 
material evidence claims on appeal was provided in May 2005 and 
April 2006 letters.  These letters informed the Veteran to let VA 
know of any evidence he thought would support the claims; that it 
was his responsibility to ensure that VA received all requested 
records not in the possession of a Federal entity; and advised 
the Veteran of where to send any information required by VA.  

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the above-cited May 2005 and April 2006 letters.  Id.

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via the above-cited April 2006 letter.  Id.

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).  These requirements were met via an 
April 2006 letter to the Veteran.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the Veteran's claims.  
Copies of the Veteran's service treatment records (STRs), as well 
as VA and private treatment reports, and statements of the 
Veteran are of record.  In April 2006, VA examined the Veteran to 
determine the etiology of his claimed hearing loss and tinnitus.  
A copy of this examination report is contained in the claims 
files. 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the service connection and new and material claims discussed in 
the analysis below.  

Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

III.  Service Connection Claims

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran need not have had a hearing loss disability during 
service according to the requirements of 38 C.F.R. § 3.385, 
including when examined in anticipation of discharge.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  But he must now satisfy these 
requirements or at least have when filing his current claim.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of the 
application, not for a past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
the requirement of a current disability is satisfied when the 
claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files to include his written contentions and VA and private 
medical records.  Although there is an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran maintains that he currently has hearing loss and 
tinnitus that are the result of having been exposed to acoustic 
trauma while serving as an aircraft mechanic with the United 
States Air Force at McGuire Air Force Base, NJ.  He contends that 
despite his post-service employment as a firefighter for 22 
years, he spent a majority of his occupational years having 
worked at the Training Academy and in the Special Operations 
Command Center.  He also argues that he did not complain about 
his hearing loss and tinnitus because he did not want to 
jeopardize his Air Force career.  The Board finds that the 
preponderance of the evidence is against the claims for service 
connection for bilateral hearing loss and tinnitus.  

STRs reflect that the Veteran was provided an audiometric 
evaluation at entrance into military service.  Concerning the 
Veteran's July 1966 entrance audiogram, prior to November 1967, 
military audiometric results were reported in American Standards 
Association (ASA) units; VA used ASA units prior to July 1966.  
However, in July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit in 
November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  The 
military audiogram in the instant case conducted in July 1966 
must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's July 1966 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as follows:  

Hertz	1,000	2,000	3,000	4,000	Average

Right	10       10 	10	45	19
Left	10	10	15	45	20

As the Veteran demonstrated a pure tone threshold of 45 at 4000 
Hertz in both ears at the July 1966 entrance examination, he had 
bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 at 
entrance into military service.  The remainder of the Veteran's 
STRS, to include a January 1968 audiogram, do not contain any 
findings of hearing loss disability for VA compensation purposes.  
Id.  A January 1968 report contains a notation that the Veteran 
had one year of service as a jet engine mechanic and that he had 
worked without ear protection.  The Veteran waived a hearing test 
at service separation in June 1970.  (See June 1970 service 
separation examination report).  His ears were evaluated as 
"normal." 

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge (e.g., he was 
exposed to acoustic trauma during military service), he is not 
competent to render an opinion that any current hearing loss and 
tinnitus are etiologically related to military service.  Barr, 
supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(observing laypersons not competent to state in-service symptoms 
were indicative of rheumatic fever).  The Board accepts that the 
Veteran had in-service noise exposure.  The Veteran's DD 214, 
along with the remainder of his service personnel records, 
confirm that his military occupational specialty was a jet engine 
aircraft mechanic, a duty that involved performing preflight and 
basic post-flight inspections, as well as towing, parking, and 
servicing aircraft.  These records also confirm that the Veteran 
had been stationed at McGuire Air Force Base, as he has alleged.  
Thus, given the nature of the Veteran's military occupational 
specialty and the aforementioned personnel records, the Board 
finds that at it is likely as not that he was exposed to acoustic 
trauma during military service, as he has alleged.  38 U.S.C.A. § 
1154(a) (West 2002).  

Nevertheless, and with respect to any argument that the Veteran 
may proffer as to having experienced a continuity of hearing loss 
and tinnitus since being discharged from military service, the 
Board finds not credible.  Aside from the documentation of 
hearing loss on the Veteran's indication physical for military 
service, there are no further subjective complaints or clinical 
findings referable to hearing loss and/or tinnitus for the 
duration of his military service and not until 2004, when he 
filed an initial claim for VA compensation for these 
disabilities.  In fact, and as will be noted in the analysis 
below, an April 2006 VA examiner noted that despite his reports 
of having "'failed'" several hearing tests during his 22 years 
of post-service employment as a firefighter, the Veteran had not 
filed a single claim for hearing loss.  (See April 2006 VA 
examination report).  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  Thus, while the 
Veteran's own statements as to a history of observable symptoms 
can overcome a gap in documented treatment, statements of 
continuity are not here found to be credible, based on the 
evidence as set forth above, and in particular the absence of any 
subjective complaints of hearing loss and/or tinnitus at any time 
before he filed his initial claim for VA compensation in 2004.  
The Board accords more probative value to statements that the 
Veteran made contemporaneously with private and VA examinations 
completed from 1971 to 2004, than to his current statements, 
especially given the passage of time and that these statements 
have been made in connection with a claim for monetary benefits. 

Additionally supporting the Board's finding that the Veteran's 
statements of continuity of hearing impairment and tinnitus since 
service discharge are not credible is an absence of medical 
evidence showing that he has sufficient hearing loss in either 
ear, meaning currently or when he filed his claim with VA in 
2004, to be considered an actual disability according to the 
threshold minimum requirements of 38 C.F.R. § 3.385.    

When VA evaluated the Veteran in connection with his current 
claims for hearing loss and tinnitus in April 2006, the specific 
criteria of 38 C.F.R. § 3.385 were not met.  At that examination, 
the VA examiner concluded, after a review of the claims files, to 
specifically include the above-cited STRs and audiological 
findings that were consistent with non-organic hearing loss and 
behavioral threshold that were too unreliable to be used for 
rating purposes, that any current organic hearing loss and 
tinnitus were not the result of in-service noise exposure.  The 
VA examiner supported her opinion based upon the documentation of 
hearing loss on the Veteran's indication physical, as well as an 
absence of hearing loss and tinnitus complaints for the remainder 
of military service until 2004, when he filed an initial claim 
for VA compensation for these disabilities.  The examiner noted 
that despite his reports of having "'failed'" several hearing 
tests during his 22 years of employment as a firefighter, the 
Veteran had not filed a single claim for hearing loss.  (See 
April 2006 VA examination report).  As the April 2006 VA examiner 
conducted a thorough physical evaluation, elicited an in-service 
and post-service history from the Veteran, reviewed his service 
and post-service treatment records and provided a thorough 
rationale as to why it is unlikely that his current bilateral 
hearing loss and tinnitus were related to in-service noise 
exposure, the Board finds this opinion to be the most persuasive 
evidence of record.

In contrast, are two private examiners' opinions, dated in 
January and February 2007, which are supportive of the Veteran's 
claims.  In January and February 2007, a private physician and 
nurse practitioner opined that the Veteran's hearing loss and 
tinnitus were the result of having worked as a jet engine 
mechanic during military service, despite his subsequent 
occupational employment as a firefighter (February 2007 nurse 
practitioner).  (See January and February 2007 reports, prepared 
by Jacques Derzie, M. D. and Mary Anne Dumas, Ph.D., R. N., C. F. 
N. P., respectively).  

Neither examiner, however, provided a rationale for their 
respective opinion, nor suggested that they had reviewed any of 
the service or post-service medical records, or the absence 
thereof, in formulating their respective opinion.  To the extent 
that these examiners relied on the Veteran's history of having 
had hearing loss and tinnitus since service discharge, as already 
discussed, the Veteran's account of his symptoms for that period 
lacks credibility.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (Board may reject medical opinion based on appellant's 
statement that is contradicted by other facts in record).

In short, and for the above-cited reasons, the Board affords 
greater weight to the April 2006 VA examiner's opinion than to 
the January and February 2007 VA private physician's and nurse 
practitioner's opinions.  In short, the April 2006 VA medical 
opinion, wherein the examiner determined that there was no link 
between any current organic hearing loss and tinnitus to military 
service, was based on a review of the claims file, specifically 
to include the passage of time between the Veteran's service 
discharge in 1970 and the onset of these disorders decades later, 
as well as his post-service noise exposure from his 22-year 
employment as a firefighter.

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[i]t is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases. It is the responsibility of the [Board] ... 
to assess the credibility and weight to be given to evidence." 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For these reasons, the Board finds that the April 2006 VA opinion 
is more consistent with the evidence of record than the two 
private opinions that are in support of the claims.  Moreover, as 
there is no evidence of bilateral hearing loss or manifested to a 
compensable degree within a year of the Veteran's discharge from 
service in 1970, service connection is also not warranted for 
this disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, the Board concludes that the preponderance of the 
evidence therefore is against the claims for service connection 
for bilateral hearing loss and tinnitus.  As the evidence 
preponderates against the claims, the benefit- of- the-doubt rule 
does not apply, and the claims must be denied. 38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (e.g., experiencing or observing pain in his feet and 
shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds that 
the Veteran's statements as to continuity of symptomatology of 
tinnitus and hearing loss since service are less than credible 
(See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the Veteran).  Here, the post-service evidence 
clearly shows that the Veteran did not subjective complain of any 
hearing loss or tinnitus until 2004, when he filed an initial 
claim for VA compensation for these disabilities.  While the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V. Reopening Analysis

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for  PTSD.  By a February 2004 
rating decision, the RO denied service connection for PTSD.  The 
RO provided notice of this action that same month, but the 
Veteran did not initiate an appeal by filing a timely notice of 
disagreement, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.202.  Thus, the February 2004 rating 
decision is final and its merits may only be examined if new and 
material evidence has been submitted.  Id.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material evidence 
has been received, and the petition to reopen the claim is 
granted.

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence issue 
on appeal.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the evidence 
is new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

At the time of the final February 2004 rating decision, the 
evidence of record consisted of the Veteran's service treatment 
records (STRs), statements of the Veteran, which contained his 
contentions regarding his claim for service connection for PTSD, 
as well as private and VA treatment and examination records.  
These medical records disclose that although the Veteran had been 
diagnosed with PTSD, it was not based on a verified in-service 
stressful event.  Therefore, any newly received evidence must 
address that element in order to warrant reopening of a 
previously denied claim for service connection for PTSD.

Evidence received since the February 2004 rating action consists 
of a November 2010 written argument prepared by the Veteran's 
representative, wherein he argued that the Veteran's PTSD was, in 
part, the result of having been exposed to mortuary-type 
situations (e.g., exposure to coffins and human remains and 
residue) while stationed at McGuire Air Force Base during 
military service in the United States Air Force.  He also 
maintained that some of the stressors that supported the 
Veteran's PTSD diagnosis were in the "nature of a personal 
assault."  (See Veteran's representative's written argument to 
VA, dated in November 2010).   

The above-cited evidence is new in that it was received after the 
RO's final February 2004 decision.  It is also material because 
it relates to an unestablished fact necessary to substantiate the 
underlying claim for service connection for PTSD: specific 
stressor information including the reporting of additional events 
that are capable of verification.

Therefore, new and material evidence has been submitted and the 
claim for service connection for PTSD is reopened and raises a 
reasonable possibility of substantiating the claim.




ORDER

Service connection for bilateral hearing loss is denied. 
 
Service connection for tinnitus is denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To this 
extent only the benefit sought on appeal is allowed. 


REMAND

Having reopened the claim for service connection for PTSD, does 
not end the Board's inquiry.  VA must now proceed to evaluate the 
merits of the above-cited claim to include developing medical 
evidence, as detailed below.  

The Veteran claims PTSD that is related, in part, to having 
served in mortuary-type affairs (i.e., having handled coffins, 
human remains and residue) while serving as an aircraft mechanic 
while stationed at McGuire Air Force Base, New Jersey during 
service in the United States Air Force.  His service personnel 
records show that from April 10, 1967 to February 6, 1969, he had 
served as a jet engine aircraft mechanic at McGuire Air Force 
Base, N. J. in the United States Air Force.

No attempt to verify the Veteran's claimed stressors have been 
made.  However, given the nature of the Veteran's military 
occupational specialty and the aforementioned personnel records, 
along with his representative's credible statement to VA on 
behalf of the Veteran, the Board finds that at it is likely as 
not that the above-cited stressful events occurred.  38 U.S.C.A. 
§ 1154(a) (West 2002).  A review of record fails to clearly 
establish whether or not the Veteran has a diagnosis of PTSD as a 
result of this stressful event(s).

In addition, because the Veteran, through his representative, has 
claimed that some of the Veteran's PTSD stressors were in the 
"nature of a personal assault," the provisions of 38 C.F.R. § 
3.304(f) (2010) are applicable to his current claim.  This 
regulation requires that in the case of a claim for service 
connection for PTSD based on personal assault, VA provide the 
Veteran with certain notice prior to denying the claim.  Patton 
v. West, 12 Vet. App. 272, 280 (1999).  Such notice has not been 
provided to the Veteran in the instant appeal and must be 
accomplished on remand.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Finally, VA has recently published new and liberalizing 
regulations governing the adjudication of claims for service 
connection for PTSD, specifically 38 C.F.R. § 3.304(f)(e), as 
revised effective July 13, 2010.  See 75 Fed. Reg. 39, 852 (July 
14, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The 
applicability of this revised regulation must be considered on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide as much additional detail 
as possible regarding his reported claimed 
attempted in-service personal assault, as 
alleged by his service representative.  He 
should also be asked to submit alternative 
sources of information to verify the 
claimed attempted personal assault.  He 
should be informed that these alternative 
sources could include, but are not limited 
to, private medical records; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

The Veteran must be requested to also 
following specific information as to the 
claimed in-service personal assault.

a. The date(s) of the assault, within a 60 
day time frame of its occurrence;

b. His location at the time of the assault 
(i.e.,);

c. The names and ranks of service members 
involved in the incident, and;

d. Any other information which the Veteran 
may have as to the occurrence of the 
claimed in-service physical assault.

2.  Schedule the Veteran for a VA 
psychiatric examination by an appropriate 
examiner.  The purpose of the examination 
is to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The examiner must provide a 
rationale for these opinions.  The 
following considerations will govern the 
examination:

a. The claims files, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims files, the medical 
records obtained and a copy of this remand.

b. After examining the Veteran and 
reviewing the claims folders, the examiner 
must provide a diagnosis of each 
psychiatric disorder found and should 
include a specific finding as to whether 
the Veteran has PTSD.

If PTSD is diagnosed, the examiner must 
specifically opine whether the stressor 
(or stressors) claimed by the Veteran is 
(or are) adequate to support a diagnosis 
of PTSD, and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  

The examiner should be advised that the 
only stressors that have been 
verified/corroborated are those relating 
to the Veteran's work in mortuary-type 
affairs at McGuire Air Force Base.  The 
examiner must then render an opinion as to 
whether the claimant has PTSD, resulting 
from a verified experience occurring 
during service - i.e., if the claimant is 
diagnosed with PTSD, the examiner must 
state the specific corroborated stressor 
event or events experienced during service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.
   
If it is determined that the Veteran 
suffers from an acquired psychiatric 
disability (other than PTSD), the examiner 
should state whether it is as least likely 
as not (a 50 percent probability or 
greater) that the psychiatric disorder had 
its onset in service or is otherwise 
etiologically related to his active 
service, to include having worked in 
mortuary-type affairs at McGuire Air Force 
Base.

The examiner should provide a full 
rationale with respect to any stated 
medical opinions.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.

3. After the development requested above 
has been completed and any additional 
evidence has been associated with the 
claims files, the RO/AMC will review the 
evidence and determine if any additional 
development, such as further VA testing 
and evaluation, is necessary.  When the 
development requested has been completed, 
the RO should readjudicate the issue, to 
include consideration of 38 C.F.R. § 
3.304(f)(e), as revised effective July 13, 
2010.  See 75 Fed. Reg. 39, 852 (July 14, 
2010) (to be codified at 38 C.F.R. § 
3.304(f)).

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


